     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 1 of 14 Page ID #:1




     Ross Cornell, Esq. (SBN 210413)
1    LAW OFFICES OF ROSS CORNELL, APC
2
     Email: rc@rosscornelllaw.com
     P.O. Box 1989 # 305
3    Big Bear Lake, CA 92315
     Phone: (562) 612-1708
4    Fax: (562) 394-9556
5    Attorneys of Record for Plaintiff,
6
     Bryan Estrada

7
                            UNITED STATES DISTRICT COURT
8
                           CENTRAL DISTRICT OF CALIFORNIA
9

10   Bryan Estrada,                                  Case No. 5:21-cv-596
11
                      Plaintiff,                     COMPLAINT
12

13
                      v.
14

15   SecureCare Self Storage, Inc.; SAP-II YSI
     #1, LLC and Does 1-10, inclusive,
16

17             Defendants.
18

19         Plaintiff, Bryan Estrada, hereby complains and alleges as follows:
20

21                                 NATURE OF THE ACTION
22                1. This is an action seeking to remedy unlawful discrimination by
23
     the Defendants against the Plaintiff in the Defendants’ places of public
24
     accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
25
     12101, et seq.] (the “ADA”).
26

27

28                                          -1-
                                          COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 2 of 14 Page ID #:2




1
                                           PARTIES

2                  2. Plaintiff, Bryan Estrada, is a paraplegic resident of the state of
3    California who requires the use of a wheelchair for mobility purposes and who is
4    therefore a “person with a disability” within the meaning of the ADA and
5    Cal.Government Code § 12926.
6                  3. The Defendants (defined below) discriminates against
7
     People with mobility disabilities in the full and equal enjoyment of the goods,
8
     services, facilities, privileges, advantages, or accommodations on the basis of their
9
     mobility disability at the Subject Property (defined below) in violation of the ADA
10
     [42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                   4. The Defendant’s failure to make reasonable modifications in
12
     policies, practices, or procedures when such modifications are necessary to afford
13

14
     goods, services, facilities, privileges, advantages, or accommodations to

15   individuals with disabilities prevented people with mobility disabilities from
16   enjoying fair and equal access to the Subject Property (defined below) in violation
17   of the ADA [42 U.S.C. § 12182(b)(2)(A)(ii)].
18                 5. Defendant, SecureCare Self Storage, Inc., owns, operates, or leases
19   real property located at 25825 Redlands Blvd., Loma Linda, CA 92373, also
20   known as San Bernardino County Assessor’s Parcel No. 0292-091-05(the “Subject
21
     Property”).
22
                   6. Defendant, SAP-II YSI #1, LLC, owns, operates, or leases
23
     real property located at 25825 Redlands Blvd., Loma Linda, CA 92373, also
24
     known as San Bernardino County Assessor’s Parcel No. 0292-091-05(the “Subject
25
     Property”).
26
                   7. The Subject Property is a commercial facility open to the general
27

28                                            -2-
                                            COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 3 of 14 Page ID #:3




1
     public, is a public accommodation, and is a business establishment insofar as

2    goods and/or services are made available to the general public thereat. Defendant
3    Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
4    names and capacities are unknown to the Plaintiff. When their true names and
5    capacities are ascertained, Plaintiff will amend this complaint by inserting their
6    true names and capacities herein. Plaintiff is informed and believes and thereon
7
     alleges that each of the fictitiously named Defendants are responsible in some
8
     manner for the occurrences herein alleged, and that the harm to Plaintiff herein
9
     alleged were proximately caused by those Defendants.
10

11
                                JURISDICTION AND VENUE
12
                   8. This Court has jurisdiction over the subject matter of this action
13

14
     pursuant 28 U.S.C. § 1331and28 U.S.C. §§1343(a)(3) and 1343(a)(4) for violations

15   of the ADA.
16                 9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
17   based on the fact that the real property that is the subject of this action is located in
18   this district and the Plaintiff’s causes of action arose in this district.
19

20                                 STATEMENT OF FACTS
21
                   10. Parking spaces, accessible aisles, paths of travel, signage,
22
     doorways, service counters, customer areas and goods/services are among the
23
     facilities, privileges and advantages offered by the Defendants to patrons of the
24
     Subject Property.
25
                   11. The Subject Property does not comply with the minimum
26

27

28                                             -3-
                                             COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 4 of 14 Page ID #:4




1
     requirements of the ADA and is therefore not equally accessible to persons with

2    mobility disabilities.
3                 12. In January, 2021 and continuously from that time to the
4    Present, and currently, the Subject Property has not been in compliance with the
5    ADA (the “Barriers”):
6                        A.    The Subject Property lacks the minimum required
7
     number of ADA compliant accessible parking spaces.
8
                         B.    There was no diagonal striped marking and no blue
9
     border around where an access aisle is supposed to exist adjacent to any designated
10
     accessible parking space(s) serving the Subject Property.
11
                         C.    The designated “accessible” parking space(s) provided at
12
     the Subject Property are smaller than permitted by the ADA.
13

14
                         D.    The designated “accessible” parking spaces at the Subject

15   Property do not provide accessible parking signage as required by the ADA.
16   Among other things, they fail to provide tow-away signage and “Minimum Fine
17   $250” signage as required by the ADA and state law to beposted near the
18   designated accessible parking space(s).
19                       E.    The designated “accessible” parking spaces at the Subject
20   Property do not provide the universal symbol of accessibility.
21
                         F.    There is no twelve-inch high “NO PARKING” lettering
22
     on a blue-striped parking access aisle serving the Subject Property.
23
                         G.    There was no designated “van accessible” parking space
24
     with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
25
     going forward into the parking space and no sign or additional language stating
26

27

28                                          -4-
                                          COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 5 of 14 Page ID #:5




1
     “Van Accessible” below the symbol of accessibility located in a manner that is not

2    obstructed.
3                        H.    The designated accessible parking spaces serving the
4    Subject Property were not located closest to the accessible entrance but, instead,
5    were located at an unreasonable distance or across a hazardous vehicular route
6    where safer alternative accommodations are possible.
7
                         I.    There were no accessible paths of travel from public
8
     transportations stops, accessible parking, public streets and sidewalks to the
9
     building entrances serving the Subject Property.
10
                         J.    The service counters, point of sale machines and/or self-
11
     serve equipment serving the Subject Property are not within an operable reach
12
     range.
13

14
                   13. Plaintiff personally encountered one or more of the Barriers

15   at the Subject Property in January, 2021, including a lack of ADA compliant
16   designated parking, a lack of an accessible blue striped access aisle, a lack of
17   disability parking signage, and a lack of accessible path of travel from the parking
18   area to the office. The barriers were located on the Property in the public parking
19   area in front of the automatic gate and near the office.
20                 14. Between January, 2021 and the present, the Plaintiff had
21
     personal knowledge of the existence of Barriers at the Subject Property. The
22
     Barriers effected Plaintiff with respect to his mobility disability because he did not
23
     want to park his car and be blocked in by another parked car, had no room to
24
     assemble or disassemble his wheelchair to exit and enter the vehicle, and the only
25
     route to the office from the parking area was through the vehicular path of travel
26
     where cars come in and off the street, which is dangerous.
27

28                                           -5-
                                           COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 6 of 14 Page ID #:6




1
                  15. The Subject Property is within a few miles from the barber shop

2    Plaintiff utilizes regularly, and Plaintiff is in the area of the Subject Property
3    several times per month for the purpose of getting a haircut, visiting people and
4    running errands. The last time Plaintiff was in the area where the Subject Property
5    is located was on or about March, 2021 for the purpose of getting a haircut.
6                 16. The existence of Barriers, the implementation of discriminatory
7
     policies, practices and procedures, and other ADA violations at the Subject
8
     Property reasonably dissuaded or deterred Plaintiff from accessing the Subject
9
     Property on a particular occasion between January, 2021 and the present.
10
                  17. On information and belief, the remediation of violations
11
     identified hereinabove, to be identified by the Defendants in discovery, and to be
12
     discovered by Plaintiff’s experts are all readily achievable in that the removal of
13

14
     them by the Defendants is and has been easily accomplishable without much

15   difficulty or expense.
16                18. Defendants violated the ADA by failing to remove all mobility-
17   related architectural barriers at the Subject Property. On information and belief,
18   Plaintiff alleges that the failure to remove barriers has been knowing, willful and
19   intentional because the barriers described herein are clearly visible and tend to be
20   obvious even to a casual observer and because the Defendants operate the Subject
21
     Property and have control over conditions thereat and as such they have, and have
22
     had, the means and ability to make the necessary remediation of access barriers if
23
     they had ever so intended.
24
                  19. On information and belief, access barriers at the Subject
25
     Property are being consciously ignored by the Defendants; the Defendants have
26
     knowingly disregarded the ongoing duty to remove the Barriers in compliance with
27

28                                            -6-
                                            COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 7 of 14 Page ID #:7




1
     the ADA. Plaintiff further alleges on information and belief that there are other

2    ADA violations and unlawful architectural barriers at the Subject Property that
3    relate to Plaintiff’s mobility disability that will be determined in discovery, the
4    remediation of which is required under the ADA.
5                 20. Plaintiff hereby seeks to remediate and remove all barriers
6    related to his mobility disability, whether presently known or unknown and intends
7
     to return to the Subject Property to observe and confirm whether access barriers
8
     have been removed .
9
                  21. Even if strictly compliant barrier removal were determined to
10
     be structurally or otherwise impracticable, there are many alternative methods of
11
     providing accommodations that are readily apparent and that could provide a
12
     greater degree of accessibility to the Plaintiff and similarly situated persons but for
13

14
     the Defendants’ discriminatory policies, practices and procedures and Defendants’

15   conscious indifference to their legal obligations and to the rights of persons with
16   mobility disabilities. Defendants’ failure to implement reasonable available
17   alternative methods of providing access violates the ADA [42 U.S.C. §
18   12182(b)(2)(A)(v)].
19                22. The violations and references to code sections herein are not
20   all-inclusive. Plaintiff will amend this complaint to provide a complete description
21
     of the full scope of ADA violations after conducting a comprehensive expert site
22
     inspection and other discovery. For the purposes of this Complaint, Plaintiff asserts
23
     that the barriers alleged herein violate one or more of the ADA’s implementing
24
     regulations. The Defendants have maintained and continue to maintain
25
     discriminatory policies, procedures and practices that disregard their obligations
26
     under the ADA by allocating resources for physical improvements to the Subject
27

28                                            -7-
                                            COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 8 of 14 Page ID #:8




1
     Property that were did not provide legally required accessibility improvements, by

2    failing to conduct ADA self-inspections or create ADA compliance plans
3    regarding the Subject Property, by causing alterations to be made to the Subject
4    Property in disregard of ADA requirements, and for failing and refusing to make
5    necessary accommodations for persons with mobility disabilities at the Subject
6    Property. Plaintiff seeks a declaration that the Defendants’ disability rights
7
     compliance policies, procedures and practices are discriminatory and violate the
8
     ADA.
9
                               FIRST CAUSE OF ACTION
10                            Discrimination Based on Disability
11                               [42 U.S.C. §§ 12101, et seq.]
                              By Plaintiff against all Defendants
12

13
                  23. Plaintiff re-alleges and incorporates by reference as though
14
     fully set forth herein the allegations contained in all prior paragraphs of this
15
     complaint.
16
                  24. The ADA obligates owners, operators, lessees and lessors of
17
     public accommodations to ensure that the privileges, advantages, accommodations,
18

19
     facilities, goods and services are offered fully and equally to persons with
20   disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
21   12182(a)].
22                25. Discrimination is defined in the ADA, inter alia, as follows:
23                       A.     A failure to remove architectural barriers where such
24   removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
25
     barriers are identified and described in the Americans with Disabilities Act
26
     Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
27

28                                            -8-
                                            COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 9 of 14 Page ID #:9




1
                         B.    A failure to make alterations in such a manner that, to the

2    maximum extent feasible, the altered portions of the facility are readily accessible
3    to and usable by individuals with disabilities, including individuals who use
4    wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to
5    the altered area and the bathrooms, telephones, and drinking fountains serving the
6    altered area, are readily accessible to and usable by individuals with disabilities [42
7
     U.S.C. § 12183(a)(2)].
8
                         C.    Where an entity can demonstrate that the removal of a
9
     barrier is not readily achievable, a failure to make such goods, services, facilities,
10
     privileges, advantages, or accommodations available through alternative methods
11
     if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
12
                         D.    A failure to make reasonable modifications in
13

14
     policies, practices, or procedures, when such modifications are necessary to afford

15   such goods, services, facilities, privileges, advantages, or accommodations to
16   individuals with disabilities, unless the entity can demonstrate that making such
17   modifications would fundamentally alter the nature of such goods, services,
18   facilities, privileges, advantages, or accommodations [42 U.S.C. §
19   12182(b)(2)(A)(ii)].
20                26. The ADA, the ADAAG’s 1991 Standards (the “1991
21
     Standards”) and 2010 Standards (the “2010 Standards”), and the California
22
     Building Code (the “CBC”) contain minimum standards that constitute legal
23
     requirements regarding wheelchair accessibility at places of public
24
     accommodation:
25
                         A.    If parking spaces are provided for self-parking by
26
     employees or visitors, or both, then the subject property must provide at least the
27

28                                           -9-
                                           COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 10 of 14 Page ID #:10




1
      minimum required number of accessible parking spaces.Accessible parking

2     spaces must be marked to define their width and must have an adjacent ADA
3     compliant access aisle. Accessible parking spaces must be at least 96 inches wide
4     and van parking spaces must be at least 132 inches wide except that van parking
5     spaces can be 96 inches wide where the access aisle is not less than 96 inches
6     wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
7
      Subject Property does not comply with the ADA.
8
                         B.    To qualify as a reserved handicap parking space, the
9
      space must be properly marked and designated. Under the ADA, the method,
10
      color of marking and length of the parking space are to be addressed by state or
11
      local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
12
      and 503].
13

14
                         C.    To properly and effectively reserve a parking space for

15    persons with disabilities, each parking space must be at least 216 inches in length
16    [CBC § 11B-502.2].
17                       D.    Each parking space reserved for persons with disabilities
18    shall be identified by a reflectorized sign permanently posted immediately
19    adjacent to and visible from each stall or space, consisting of the International
20    Symbol of Accessibility in white on a dark blue background. The sign shall not be
21
      smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
22
      shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
23
      the sign to the parking space finished grade. Signs may also be centered on the
24
      wall at the interior end of the parking space. An additional sign or additional
25
      language below the symbol of accessibility shall state "Minimum Fine $250"
26
      [2010 Standards § 502.6; CBC § 1129B.4].
27

28                                           -10-
                                           COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 11 of 14 Page ID #:11




1
                        E.     Signs identifying accessible parking spacesmust include

2     the International Symbol of Accessibility [2010 Standards §§ 502.6].
3                       F.     To properly and effectively reserve a parking space for
4     persons with disabilities, the surface of the access aisle must have a blue
5     border; the words “NO PARKING” in letters at least a foot high must be
6     painted on the access aisle [CBC § 1129B.3].
7                       G.     One in every eight accessible spaces, but not less than
8
      one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
9
      wide minimum placed on the side opposite the driver’s side when the vehicle is
10
      going forward into the parking space and shall be designated van accessible. Van
11
      accessible spaces must have an additional sign or additional language stating "Van
12
      Accessible" below the symbol of accessibility. Signs identifying accessible
13
      parking spaces must be located so they cannot be obscured by a vehicle parked in
14

15
      the space[1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3

16
      and B4].
17                      H.     Accessible parking spaces serving the Subject Property
18   must be located on the shortest accessible route of travel from adjacent parking to
19   an accessible entrance. In buildings with multiple entrances with adjacent parking,
20   accessible parking spaces must be dispersed and located closest to the accessible
21   entrances [1991 Standards § 4.6.2; 2010 Standards § 208.3.1].
22                      I.     At least one accessible route must be provided from
23
     public transportation stops, accessible parking, and accessible passenger
24
     loading zones, and public streets or sidewalks to the accessible building
25
     entrance they serve. The accessible route must, to the maximum extent
26
     feasible, coincide with the route for the general public, must connect
27
     accessible buildings, facilities, elements, and spaces that are on the same
28                                          -11-
                                          COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 12 of 14 Page ID #:12




1
     site, and at least one accessible route must connect accessible building or

2
     facility entrances with all accessible spaces and elements and with all
3    accessible dwelling units within the building or facility [1991 Standards
4    §§4.1.2(1) and 4.3.2; 2010 Standards §§206 and 401].
5                        J.     In public accommodations where counters have cash
6    registers or are provided for sales or distribution of goods or services to the public,
7    at least one of each type of counter must have a portion that is at least 36 in
8    (915mm) in length with a maximum height of 36 in (915 mm) above the finished
9
     floor. The checkout counter surface height can be no more than 38 inches
10
     maximum above the finished floor or ground. The top of the counter edge
11
     protection can be up to 2 inches above the top of the counter surface on the
12
     aisle side of the checkout counter. Clear floor space that allows a forward
13
     or parallel approach by a person using a wheelchair must be provided at
14
     controls, dispensers, receptacles and other operable equipment [1991
15
     Standards §§ 7.1(1), 7.2, 4.27.2; 2010 Standards §§ 309.2, 902.3, 904.3.2 and
16
     904.3.3].
17
                  27.    The Defendants have failed to comply with minimum
18

19
     ADA standards and have discriminated against persons with mobility

20   disabilities on the basis of thereof. Each of the barriers and accessibility
21   violations set forth above is readily achievable to remove, is the result of an
22   alteration that was completed without meeting minimum ADA standards,
23   or could be easily remediated by implementation of one or more available
24   alternative accommodations. Accordingly, the Defendants have violated the
25   ADA.
26                28.    The Defendants are obligated to maintain in operable
27

28                                            -12-
                                            COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 13 of 14 Page ID #:13




1
     working condition those features of the Subject Property’s facilities and

2
     equipment that are required to be readily accessible to and usable by
3    Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
4    36.211(a)]. The Defendants failure to ensure that accessible facilities at the
5    Subject Property were available and ready to be used by the Plaintiff
6    violates the ADA.
7                29.    The Defendants have a duty to remove architectural
8    barriers where readily achievable, to make alterations that are consistent
9    with minimum ADA standards and to provide alternative accommodations
10   where necessary to provide wheelchair access. The Defendants benign
11   neglect of these duties, together with their general apathy and indifference
12   towards persons with disabilities, violates the ADA.
13               30.    The Defendants have an obligation to maintain policies,
14
     practices and procedures that do not discriminate against the Plaintiff and
15
     similarly situated persons with mobility disabilities on the basis of their
16
     disabilities. The Defendants have maintained and continue to maintain a policy of
17
     disregarding their obligations under the ADA, of allocating resources for
18
     improvements insufficient to satisfy legal requirements regarding accessibility
19
     improvements, of failing to conduct ADA self-inspections or create ADA
20
     compliance plans, of causing alterations to be made to the Subject Property in
21

22
     disregard of ADA requirements, and of failing and refusing to make necessary
23   accommodations for persons with mobility disabilities at the Subject Property, in
24   violation of the ADA.
25               31.    The Defendants wrongful conduct is continuing in that
26   Defendants continue to deny full, fair and equal access to their business
27   establishment and full, fair and equal accommodations, advantages,
28                                          -13-
                                          COMPLAINT
29

30

31
     Case 5:21-cv-00596 Document 1 Filed 04/03/21 Page 14 of 14 Page ID #:14




1
     facilities, privileges and services to Plaintiff as a disabled person due to

2
     Plaintiff’s disability. The foregoing conduct constitutes unlawful
3    discrimination against the Plaintiff and other mobility disabled persons
4    who, like the Plaintiff, will benefit from an order that the Defendants
5    remove barriers and improve access by complying with minimum ADA
6    standards.
7

8                              PRAYER FOR RELIEF
9          Plaintiff prays to this Court for injunctive, declaratory and all other
10   appropriate relief under the ADA, including but not limited to reasonable
11   attorney’s fees, litigation expenses and costs of suit pursuant to 42 U.S.C. §
12   12205.
13         Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
14         not seek injunctive relief under the Unruh Act or Disabled Persons
           Act at all by way of this action.
15

16   Respectfully submitted,
17
     Dated: 04/03/2021 LAW OFFICES OF ROSS CORNELL, APC
18

19
                                    By: /s/ Ross Cornell
20                                      Ross Cornell, Esq.,
21                                      Attorneys for Plaintiff,
                                        Bryan Estrada
22

23

24

25

26

27

28                                        -14-
                                        COMPLAINT
29

30

31
